Citation Nr: 1550290	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

The August 2012 rating decision denied the Veteran's claim.  In November 2012, the Veteran submitted a VA Form 21-4138 (Statement in Support of Claim) describing his stressor and stating that he wanted the rating decision to be reconsidered.  In February 2013, the RO sent the Veteran a letter informing him that no action would be taken on his case unless he identified new evidence, filed a Notice of Disagreement (NOD), or asserted that there was clear and unmistakable error in the August 2012 rating decision.  In March 2013, the Veteran responded that his "statement has been submitted," and that he was told by his representative that, "...this form is all I need."  However, interpreting the Veteran's statements in the most favorable light, they indicate that he wished to disagree with the August 2012 rating decision.  The Veteran's November 2012 statement is considered a valid NOD and the August 2012 rating decision is currently on appeal.  In November 2013, the RO "reopened" the Veteran's claims and then denied them on the merits.  

The Board notes that in August 2004, the RO denied the Veteran's claim for major depression, which the Veteran had claimed as "psychological," and proposed to find him incompetent for VA purposes.  In September 2004, he filed an NOD with respect to the competency issue only.  Additionally, he did not submit new and material evidence within one year of the August 2004 decision.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the August 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).

Although the August 2012 rating decision characterized this claim as a petition to reopen previously denied claim for service connection for PTSD and depression because of the August 2004 final denial, the issue is properly characterized as a claim for service connection.  In July 2012, the RO made a formal finding that there was not enough information to corroborate the Veteran's asserted stressor.  The formal finding noted that in November 2011, the RO requested the Veteran's service personnel records from the National Personnel Records Center and received them later in November 2011.  The service personnel records confirmed the Veteran's asserted stressor and are therefore relevant to the claim.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2015).  New and material evidence is not needed to reopen his previously denied claim and it will be reviewed on a de novo basis.  Id.  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder because relevant service personnel records were received after the August 2004 denial.

The Board has rephrased the Veteran's claims of entitlement to service connection for depression and PTSD as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from July 2012 through January 2014 that are pertinent to the present appeal, as well as the report of his October 2013 VA PTSD examination.  In the March 2014 Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The Veteran testified at a hearing in July 2014 before the undersigned.  A copy of the transcript is of record.  

A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  In March 2014, the Veteran stated that he no longer wished to be represented by the Kentucky Department of Veterans Affairs.  Also in March 2014, the Veteran submitted a properly executed VA Form 21-22 in favor of Disabled American Veterans, which has not been revoked.  Therefore, the Veteran's proper representative is Disabled American Veterans.  38 C.F.R. § 14.629 (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2013 VA examination report, the VA examiner found that the Veteran did not have PTSD, and instead diagnosed depressive disorder, not otherwise specified.  Although the VA examination was adequate with respect to why the Veteran does not have PTSD, the examiner did not provide an etiology opinion regarding his depression, rendering it inadequate.  On remand, the examiner must provide an etiology opinion for the Veteran's depression.  

Additionally, at his July 2014 hearing, the Veteran testified that he received benefits from the Social Security Administration (SSA).  The AOJ must attempt to obtain these potentially relevant records.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's SSA records.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) (2015), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the AOJ should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2015).  

2. Return the Veteran's claims file to the examiner who conducted October 2013 PTSD examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An April 1967 service personnel record showing that the Veteran was confined on bread and water for three days as punishment for being disrespectful in language and deportment towards a superior petty officer.  

ii. The reports of the June 2004 VA general medical and psychiatric examinations.  

iii. The July 2011 statement from K. W., who served with the Veteran.  

iv. The September 2011 statement from D. S., a VA psychiatric clinical nurse specialist.   

      v. The August 2012 statement from D. S. 

vi. The report of the Veteran's September 2012 VA neuropsychology consultation. 

vii. The report of the October 2013 VA PTSD examination.

viii. The Veteran's July 2014 hearing testimony.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression began during active service, or is related to an incident of service, including his three day incarceration. 

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




